Case: 14-41024      Document: 00513012989         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 14-41024
                                                                                FILED
                                                                            April 21, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN QUINTERO-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-637-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Quintero-Flores raises
arguments that he concedes are foreclosed by United States v. Rodriguez, 711
F.3d 541, 559-62 & n.28 (5th Cir. 2013) (en banc), in which this court held that
the generic, contemporary definition of “sexual abuse of a minor” does not
require that the age of consent be below 17 years old. The unopposed motion




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41024   Document: 00513012989   Page: 2   Date Filed: 04/21/2015


                              No. 14-41024

for summary disposition is GRANTED, and the judgment of the district court
is AFFIRMED.




                                    2